DETAILED CORRESPONDENCE
Claims 1-8 and 10-18 are pending, with Claim 9 canceled. 

Response to Arguments
Applicant’s arguments, see pg. 6 lines 19-24, filed 06/03/2022, with respect to the rejection(s) of claim(s) 1-8 and 10-18 under Raschdorf, JR. et al., (US 2009/0163934) have been fully considered and are persuasive due to applicant’s amendment of independent Claims 1 and 8. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Raschdorf, JR. et al., (US 2009/0163934) and Diamant et al., (US 2013/0261638).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3 lines 2-3, the limitation “said expandable assembly comprises an impermeable membrane, wherein said membrane is made of shape memory material and has a net-like filter structure” is indefinite, as it is unclear whether (1) an additional, second membrane is being included in the expandable assembly, or, (2) the same expandable assembly of Claim 1 lines 7-8 comprises the same membrane, but the membrane is now impermeable and made of shape memory material and has a net-like filter structure. For the purposes of examination, the examiner is interpreting the “impermeable membrane…made of shape memory material and [having] a net-like filter structure”, to be the same membrane as recited in Claim 1 lines 7-8. Therefore the limitation should be amended to be “said membrane of the expandable assembly is an impermeable membrane, wherein said membrane is made of shape memory material and has the net-like filter structure”.

Regarding Claim 15, the claim is interpreted as an attempt to claim a process without setting forth any steps involved in the process.  While the claim references a functional limitation on line 2, “the activation of said one or a plurality of contacts”, this limitation is not interpreted as a step to be performed.  Furthermore, there is no antecedent basis for “the activation” which further creates a clarity issue.  Please see MPEP 2173.05(q).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raschdorf, JR. et al., (US 2009/0163934) in view of Diamant et al., (US 2013/0261638).
Regarding Claim 1, Raschdorf teaches a steerable guide wire guide wire (Fig. 9, (12)) for use in a catheter assembly (seen in Fig. 9) comprising:
a. a distal end expandable assembly (Fig. 9, (14)), wherein said expandable assembly (14) is capable of being changed from a retracted state (seen in Fig. 7A, wherein the assembly (14) is in a retracted state) to an expanded state (seen in Fig. 7B, wherein the assembly (14) is in an expanded state) and returned to the retracted state ([0138] wherein the device is retrieved in its retracted state, therefore returns to its retracted state), and wherein said expandable assembly (14) is arranged in a substantially conical configuration (seen in Figs 7B-7D and [0131], wherein the device is in a cylindrical/conical configuration);
b. a pivotable joint (Fig. 7A-7B, (52)) connecting said expandable assembly (14) to said guide wire (12).
While Raschdorf teaches an expandable assembly, Raschdorf is silent to wherein the expandable assembly comprises a membrane, wherein the membrane comprises a net-like filter structure.
In related prior art, Diamant teaches a catheter assembly (Fig. 3, (30)) having an expandable assembly (Fig. 3, (31)) capable of being changed from a retracted state to an expanded state and back ([0114] wherein the snares of the embodiments of Diamant are capable of closing and opening for grabbing and removing concretions), wherein the expandable assembly comprises a membrane (Fig. 3, (33)), wherein the membrane comprises a net-like filter structure (Fig. 3, (33) being a mesh).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the expandable assembly of Raschdorf, to comprise a membrane comprising a net-like filter structure, as taught by Diamant, for the motivation of better capturing smaller formations (of target tissue to be removed); this is similar to Raschdorf’s motivation of grasping of target tissue with the expandable assembly (Raschdorf [0102]).

Regarding Claim 2, Raschdorf in view of Diamant teaches the modified guide wire for use in a catheter assembly according to claim 1, wherein said expandable assembly (Fig. 9, (14)) is retrievable and resiliently deformable in a retrievable configuration ([0138] wherein the device is retrieved in its retracted state, therefore returns to its retracted state and is resiliently deformable; similarly, the modified structure would be the same).

Regarding Claim 3, Raschdorf in view of Diamant teaches the modified guide wire for use in a catheter assembly according to claim 1, wherein said expandable assembly comprises an impermeable membrane (Diamant [0116] teaches an embodiment wherein the expandable assembly (snare) can be a cover film which may be impermeable), wherein said membrane is made of a shape memory material (Raschdorf [0139] wherein the material may be Nitinol which is a known shape memory material). Raschdorf and Diamant further teaches wherein said membrane also has a net-like filter structure (Diamant Fig. 3, wherein (33) is a net-like filter structure (mesh)).

Regarding Claim 4, Raschdorf in view of Diamant teaches the modified guide wire for use in a catheter assembly according to claim 1.
While Raschdorf and Diamant doesn't explicitly teach wherein said expandable assembly has "an expansion ratio ranging from at least 1:5 to at least 1:10 of its diameter before and after expansion", the provided disclosure states the claimed invention's "an expansion ratio ranging from at least 1:5 to at least 1:10 of its diameter before and after expansion" is a result effective variable. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to have "an expansion ratio ranging from at least 1:5 to at least 1:10 of its diameter before and after expansion", for the purpose of determining the most ideal expansion in the blood vessel in question, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 6, Raschdorf and Diamant teaches the modified guide wire for use in a catheter assembly according to claim 1, wherein the pivotable joint (Raschdorf Fig. 9, (52)) of said guide wire (Raschdorf Fig. 9, (12)) allows for deflecting the expandable assembly (Raschdorf Fig. 9, (14)) in two or three dimensions relative to said guide wire (seen in Raschdorf Fig. 7A to 7B, wherein the expandable assembly deflects in two dimensions).

Regarding Claim 7, Raschdorf in view of Diamant teaches the modified guide wire for use in a catheter assembly according to claim 6, wherein said pivotable joint (Raschdorf Fig. 9, (52)) is selected from the group consisting of: non-axial joint, uniaxial joint, biaxial joint, multiaxial joint (Raschdorf Fig. 9, wherein the joint is at least a uniaxial joint).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raschdorf, JR. et al., (US 2009/0163934) in view of Diamant et al., (US 2013/0261638) as applied to Claim 1 above, and further in view of Morsi (US 2016/0051263).
Regarding Claim 5, Raschdorf in view of Diamant teaches the modified guide wire for use in a catheter assembly according to claim 1, wherein said expandable assembly (Raschdorf Fig. 9, (14)) is configured to adhere to the inner wall of a vessel lumen (Raschdorf [0163] wherein the expandable assembly is coated in a coating (100) which can minimize tissue trauma, or assist in fixing the device to tissue).
While Raschdorf and Diamant teaches the polymer coating (100) intended to assist in grasping surrounding tissue, Raschdorf and Diamant doesn’t explicitly teach adherence by means of at least one adhesive component.
In related prior art Morsi teaches an expandable assembly on a guide wire as part of a catheter assembly, wherein the expandable assembly is configured to adhere to the surrounding tissue using an adhesive component (Morsi [0011] wherein the expandable assembly has adherent (adhesive) focal scaffolding).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the expandable assembly of Raschdorf and Diamant, which already teaches having a polymer coating for improving adherence to surrounding tissue (Raschdorf [0163]), to be an adhesive component improving adherence to surrounding tissue, as taught by Morsi, to achieve the same goal of temporary adherence to surrounding tissue until the device is removed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raschdorf, JR. et al.,
(US 2009/0163934) in view of Diamant et al., (US 2013/0261638) and Brandeis (US 2011/0046543), as applied to Claim 8 above, and further in view of Morsi (US 2016/0051263).
Regarding Claim 10, Raschdorf in view of Diamant and Brandeis teaches the modified catheter assembly according to claim 8.
Raschdorf in view of Diamant and Brandeis doesn’t explicitly teach wherein said first tube has an inner diameter ranging from 0.6 to 2.2 mm, an outer diameter ranging from 0.8 to 2.8 mm and a length of 15 to 85 cm.
In related prior art, Morsi teaches an expandable assembly with a first tube having an inner diameter ranging from 0.6 to 2.2 mm (Morsi [0046] wherein the joint has a diameter of 0.1-2mm, and therefore the inner diameter of the first tube which the joint slides within would have to be larger than at least 0.1-2mm. It would therefore be obvious that the inner diameter of the first tube would be at least within 0.6-2mm), an outer diameter ranging from 0.8 to 2.8 mm (Morsi [0046] wherein based on the joint size the outer diameter of the first tube would have to be larger than the joint diameter of 0.1-2mm, thus it would be obvious that the outer diameter of the first tube would be at least within 0.8-2.8mm) and a length of 15 to 85 cm (Morsi [0046] wherein the guidewire length is 50-250cm, and therefore it would be obvious that the first tube would be at least 15-85cm to accommodate a majority or all of the guidewire length).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first tube diameter of Raschdorf and Brandeis, to be at least 15-85cm, so as to accommodate a majority or all of the guidewire length (Morsi [0046)).

Allowable Subject Matter
Claims 8, 10-12 and 16-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 8, Raschdorf teaches a catheter assembly (seen in Fig. 9) comprising
a. a first tube (Fig. 10A, (86)),
b. a guide wire (Fig. 10A, (12)) located within said first tube (86), the guide wire (12) comprising:
a distal end expandable assembly (Fig. 10A, (14)), wherein said expandable assembly (14) is capable of being changed from a retracted state (seen in Fig. 7A) to an expanded state (seen in Fig. 7B) and returned to the retracted state ([0138] wherein the device is retrieved in its retracted state, therefore returns to its retracted state), and wherein said expandable assembly (14) is arranged in a substantially conical configuration (seen in Figs 7B-7D and [0131], wherein the device is in a cylindrical/conical configuration); and
a pivotable joint (Fig. 9, (52)) connecting said expandable assembly (14) to said guide wire (12).
Raschdorf doesn’t explicitly teach wherein the expandable assembly comprises a membrane, wherein the membrane comprises a net-like filter structure, and wherein said catheter assembly further comprises a sliding sleeve accommodating the expandable assembly in a retracted state within said catheter assembly; nor teaches wherein said first tube comprises one or more side holes.
In related prior art, Diamant teaches a catheter assembly (Fig. 3, (30)) having an expandable assembly (Fig. 3, (31)) capable of being changed from a retracted state to an expanded state and back ([0114] wherein the snares of the embodiments of Diamant are capable of closing and opening for grabbing and removing concretions), wherein the expandable assembly comprises a membrane (Fig. 3, (32)), wherein the membrane comprises a net-like filter structure (Fig. 3, (33) being a mesh).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the expandable assembly of Raschdorf, to comprise a membrane comprising a net-like filter structure, as taught by Diamant, for the motivation of better capturing smaller formations (of target tissue to be removed); this is similar to Raschdorf’s motivation of grasping of target tissue with the expandable assembly (Raschdorf [0102]).
Raschdorf and Diamant doesn’t explicitly teach wherein the first tube comprises one or more side holes, nor wherein said catheter assembly further comprises a sliding sleeve accommodating the expandable assembly in a retracted state within said catheter assembly.
In related prior art, Brandeis teaches a catheter assembly with an expandable assembly (Brandeis Fig. 7) wherein said first tube (Brandeis Fig. 7, (302)) comprises one or more side holes (Brandeis Fig. 7, (328)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first tube of Raschdorf, to include one or more side holes as taught by Brandeis, for the motivation of facilitating releasing medicinal substances (Brandeis [0082]) as done with other side holes (Brandeis Fig. 7, (379)).
However, the combination still does not disclose or render obvious, alone or in combination with the other prior art of record wherein said catheter assembly further comprises a sliding sleeve accommodating the expandable assembly in a retracted state within said catheter assembly. Therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 10-12 and 16-18 rely upon Claim 8, therefore is also allowable.

Claims 13-14 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base
claim and any intervening claims.
Regarding Claim 13, Raschdorf in view of Diamant teaches the modified guide wire for use in a catheter assembly according to claim 1. However, the combination does not disclose or render obvious, alone or in combination with the other prior art of record, wherein said pivotable joint is an electrically conducting pivotable joint, wherein said guide wire has an insulated conductive core, and wherein said guide wire further comprising comprises:
a. one or a plurality of contacts positioned on said expandable assembly, wherein each
contact comprises an electrode element connected to a conductor,
b. a power supply capable of selectively generating an electrical signal transmitted to
said one or a plurality of contacts via conductive core of said guide wire. Therefore the
combination of these specific features with ALL of the claimed limitations are thus rendered
non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claim 14 depends upon Claim 13, therefore would also potentially be allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783